                                                                                 "EXHIBIT A"


              Institution Shipped To                            DEA Registrant             Date      Drug Sch                  Drug           Qty     Packing Slip #
   1 ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            5/22/2014 Sch IV       CDP 25 MG CAPSULE              30 2014052201DCNYOC
     ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            5/22/2014 Sch IV       CDP 25 MG CAPSULE              30 2014052201DCNYOC
     ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            5/22/2014 Sch IV       CDP 25 MG CAPSULE              30 2014052201DCNYOC
     ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            5/22/2014 Sch IV       CDP 25 MG CAPSULE              30 2014052201DCNYOC


   2 ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            5/29/2014 Sch IV       CDP 25 MG CAPSULE             120     2014052901DCNYOC

   3 ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            6/12/2014 Sch IV       LORAZEPAM .5 MG TAB (30)       60     2014061201DCNYOC
     ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            6/12/2014 Sch IV       LORAZEPAM 1 MG TAB (30)        30     2014061201DCNYOC

   4 ONONDAGA COUNTY JUSTICE CENTER (NY OC)      DORSEY, LISA                            6/18/2014 Sch IV       CDP 25 MG CAPSULE             120     2014061801DCNYOC

   5 SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/25/2013 Sch III      ACET/CODEINE 30 MG TABLET     300 2013062501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/25/2013 Sch III*     HYDRO/APAP 10/325 MG TAB-30       2013062501DCCASM
                                                                                                                                              1,050
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/25/2013 Sch IV       DIAZAPAM 10 MG TAB (30)       300 2013062501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/25/2013 Sch IV       LORAZEPAM .5 MG TAB (30)      210 2013062501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/25/2013 Sch IV       LORAZEPAM 1 MG TAB (30)       210 2013062501DCCASM


   6 SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/1/2013   Sch III     ACET/CODEINE 30 MG TABLET     150 2013070101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/1/2013   Sch III*    HYDRO/APAP 10/325 MG TAB-30   750 2013070101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/1/2013   Sch IV      DIAZAPAM 10 MG TAB (30)       450 2013070101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/1/2013   Sch IV      PHENOBARBITAL 32.4 MG TAB      60 2013070101DCCASM


   7 SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch III     ACET/CODEINE 30 MG TABLET      30     2013070801DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch III*    HYDRO/APAP 10/325 MG TAB-30   750     2013070801DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch III*    HYDRO/APAP 5/500 MG TAB-30     90     2013070801DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch IV      DIAZAPAM 10 MG TAB (30)       300     2013070801DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch IV      LORAZEPAM .5 MG TAB (30)      300     2013070801DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch IV      LORAZEPAM 1 MG TAB (30)       150     2013070801DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/8/2013   Sch IV      PHENOBARBITAL 32.4 MG TAB      60     2013070801DCCASM

   8 SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/15/2013 Sch III      ACET/CODEINE 30 MG TABLET     150 2013071501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/15/2013 Sch III*     HYDRO/APAP 10/325 MG TAB-30   750 2013071501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/15/2013 Sch IV       DIAZAPAM 10 MG TAB (30)       450 2013071501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/15/2013 Sch IV       LORAZEPAM .5 MG TAB (30)      150 2013071501DCCASM


   9 SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/22/2013 Sch III      ACET/CODEINE 30 MG TABLET     150 2013072201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/22/2013 Sch III*     HYDRO/APAP 10/325 MG TAB-30    60 2013072201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/22/2013 Sch IV       DIAZAPAM 10 MG TAB (30)       300 2013072201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/22/2013 Sch IV       LORAZEPAM .5 MG TAB (30)       90 2013072201DCCASM


 10 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            7/30/2013 Sch III*     HYDRO/APAP 10/325 MG TAB-30   600     2013073001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            7/30/2013 Sch IV       DIAZAPAM 10 MG TAB (30)       300     2013073001DCCASM

 11 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            8/1/2013   Sch III*    HYDRO/APAP 10/325 MG TAB-30   600     2013080101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/1/2013   Sch IV      DIAZAPAM 10 MG TAB (30)       300     2013080101DCCASM

 12 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch III     ACET/CODEINE 30 MG TABLET     150     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch III*    HYDRO/APAP 10/325 MG TAB-30   600     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch III*    HYDRO/APAP 5/500 MG TAB-30    300     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch IV      CLONAZEPAM .5 MG TABLET 30     60     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch IV      CLONAZEPAM 2 MG TABLET 30      30     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch IV      DIAZAPAM 10 MG TAB (30)       300     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch IV      LORAZEPAM .5 MG TAB (30)      300     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch IV      LORAZEPAM 1 MG TAB (30)       300     2013080501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/5/2013   Sch IV      LORAZEPAM 2 MG TAB (30)        60     2013080501DCCASM

 13 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            8/13/2013 Sch III      ACET/CODEINE 30 MG TABLET      90 2013081301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/13/2013 Sch III*     HYDRO/APAP 10/325 MG TAB-30   900 2013081301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/13/2013 Sch III*     HYDRO/APAP 5/500 MG TAB-30    150 2013081301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/13/2013 Sch IV       DIAZAPAM 10 MG TAB (30)       600 2013081301DCCASM




Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     1      III to Schedule II per DEA Final Rule                                        1
                                                                                 "EXHIBIT A"


     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/13/2013 Sch IV      LORAZEPAM .5 MG TAB (30)      150   2013081301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/13/2013 Sch IV      LORAZEPAM 1 MG TAB (30)       150   2013081301DCCASM

 14 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            8/23/2013 Sch III*    HYDRO/APAP 10/325 MG TAB-30   600   2013082301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/23/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       300   2013082301DCCASM

 15 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            8/27/2013 Sch III     ACET/CODEINE 30 MG TABLET     90  2013082701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/27/2013 Sch III*    HYDRO/APAP 5/325 MG TAB-30    900 2013082701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/27/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       750 2013082701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/27/2013 Sch IV      DIAZAPAM 5 MG TAB (30)        150 2013082701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            8/27/2013 Sch IV      LORAZEPAM .5 MG TAB (30)      240 2013082701DCCASM


 16 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            9/4/2013   Sch III*   HYDRO/APAP 5/500 MG TAB-30    150   2013090401DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            9/4/2013   Sch IV     LORAZEPAM 1 MG TAB (30)       120   2013090401DCCASM

 17 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            9/9/2013   Sch III*   HYDRO/APAP 5/325 MG TAB-30    600 2013090901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            9/9/2013   Sch III*   HYDRO/APAP 5/500 MG TAB-30    90  2013090901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            9/9/2013   Sch IV     DIAZAPAM 10 MG TAB (30)       750 2013090901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            9/9/2013   Sch IV     LORAZEPAM .5 MG TAB (30)      150 2013090901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            9/9/2013   Sch IV     LORAZEPAM 1 MG TAB (30)       120 2013090901DCCASM


 18 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            9/23/2013 Sch III     ACET/CODEINE 30 MG TABLET     150   2013092301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            9/23/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       750   2013092301DCCASM

 19 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            10/3/2013 Sch III*    HYDRO/APAP 5/500 MG TAB-30    150 2013100301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            10/3/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       450 2013100301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            10/3/2013 Sch IV      LORAZEPAM .5 MG TAB (30)      150 2013100301DCCASM


 20 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch III     ACET/CODEINE 30 MG TABLET     150   2013101001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch III*    HYDRO/APAP 5/325 MG TAB-30    150   2013101001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch III*    HYDRO/APAP 5/500 MG TAB-30    150   2013101001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch IIIN    DEPO-TEST 200 MG/ML SDV       2     2013101001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       450   2013101001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch IV      LORAZEPAM .5 MG TAB (30)      150   2013101001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/10/2013 Sch IV      LORAZEPAM 1 MG TAB (30)       240   2013101001DCCASM

 21 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           10/11/2013 Sch IIIN    DEPO-TEST 200 MG/ML SDV       2     2013101101DCCASM

 22 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           10/23/2013 Sch III     ACET/CODEINE 30 MG TABLET     150 2013102301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/23/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       600 2013102301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/23/2013 Sch IV      LORAZEPAM .5 MG TAB (30)      150 2013102301DCCASM


 23 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           10/30/2013 Sch III     ACET/CODEINE 30 MG TABLET     150 2013103001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/30/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       300 2013103001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/30/2013 Sch IV      LORAZEPAM .5 MG TAB (30)      150 2013103001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           10/30/2013 Sch IV      LORAZEPAM 1 MG TAB (30)       300 2013103001DCCASM


 24 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           11/12/2013 Sch III     ACET/CODEINE 30 MG TABLET     150 2013111201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/12/2013 Sch III*    HYDRO/APAP 5/500 MG TAB-30    150 2013111201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/12/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       300 2013111201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/12/2013 Sch IV      LORAZEPAM .5 MG TAB (30)       90 2013111201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/12/2013 Sch IV      LORAZEPAM 1 MG TAB (30)        90 2013111201DCCASM


 25 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           11/19/2013 Sch III*    HYDRO/APAP 5/325 MG TAB-30    150   2013111901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/19/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       600   2013111901DCCASM

 26 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           11/26/2013 Sch III     ACET/CODEINE 30 MG TABLET     300 2013112601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/26/2013 Sch III*    HYDRO/APAP 5/500 MG TAB-30    150 2013112601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/26/2013 Sch IV      DIAZAPAM 10 MG TAB (30)       300 2013112601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           11/26/2013 Sch IV      LORAZEPAM 1 MG TAB (30)       180 2013112601DCCASM


 27 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            12/2/2013 Sch III     ACET/CODEINE 30 MG TABLET     300   2013120201DCCASM



Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     2      III to Schedule II per DEA Final Rule                                     2
                                                                                 "EXHIBIT A"


     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            12/2/2013 Sch III*   HYDRO/APAP 5/325 MG TAB-30    300 2013120201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            12/2/2013 Sch III*   HYDRO/APAP 5/500 MG TAB-30    150 2013120201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            12/2/2013 Sch IV     DIAZAPAM 10 MG TAB (30)       300 2013120201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            12/2/2013 Sch IV     LORAZEPAM .5 MG TAB (30)      150 2013120201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            12/2/2013 Sch IV     LORAZEPAM 2 MG TAB (30)        60 2013120201DCCASM


 28 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            12/9/2013 Sch III    ACET/CODEINE 30 MG TABLET     150   2013120901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            12/9/2013 Sch IV     DIAZAPAM 10 MG TAB (30)       300   2013120901DCCASM

 29 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           12/17/2013 Sch IV     DIAZAPAM 10 MG TAB (30)       300   2013121701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           12/17/2013 Sch IV     LORAZEPAM 1 MG TAB (30)       150   2013121701DCCASM

 30 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           12/18/2013 Sch IV     CDP 25 MG CAPSULE             30    2013121801DCCASM

 31 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)           12/26/2013 Sch IV     DIAZAPAM 10 MG TAB (30)       3002013122601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           12/26/2013 Sch V      DIPHENOX/ATROP 2.5 MG TAB     60 2013122601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)           12/26/2013 Sch IV     LORAZEPAM 2 MG TAB (30)       60 2013122601DCCASM


 32 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            1/6/2014   Sch IV    CDP 25 MG CAPSULE             90  2014010601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/6/2014   Sch IV    DIAZAPAM 10 MG TAB (30)       300 2014010601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/6/2014   Sch IV    LORAZEPAM 1 MG TAB (30)       150 2014010601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/6/2014   Sch IV    LORAZEPAM 2 MG TAB (30)        30 2014010601DCCASM


 33 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            1/14/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       900 2014011401DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/14/2014 Sch IV     DIAZAPAM 5 MG TAB (30)        300 2014011401DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/14/2014 Sch IV     LORAZEPAM .5 MG TAB (30)      150 2014011401DCCASM


 34 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            1/21/2014 Sch III    ACET/CODEINE 30 MG TABLET     150 2014012101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/21/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       600 2014012101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            1/21/2014 Sch IV     LORAZEPAM 1 MG TAB (30)       120 2014012101DCCASM


 35 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch III   ACET/CODEINE 30 MG TABLET     150   2014020301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch IV    CDP 25 MG CAPSULE             60    2014020301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch IV    CLONAZEPAM 1 MG TABLET 30     60    2014020301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch IV    DIAZAPAM 10 MG TAB (30)       300   2014020301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch IV    LORAZEPAM .5 MG TAB (30)      150   2014020301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch IV    LORAZEPAM 1 MG TAB (30)       150   2014020301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/3/2014   Sch IV    LORAZEPAM 2 MG TAB (30)       60    2014020301DCCASM

 36 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            2/11/2014 Sch III    ACET/CODEINE 30 MG TABLET     150 2014021101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/11/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       600 2014021101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/11/2014 Sch IV     LORAZEPAM 1 MG TAB (30)       120 2014021101DCCASM


 37 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            2/25/2014 Sch III*   HYDRO/APAP 10/325 MG TAB-30   300   2014022501DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            2/25/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       300   2014022501DCCASM

 38 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            3/4/2014   Sch IV    DIAZAPAM 10 MG TAB (30)       450   2014030401DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            3/4/2014   Sch IV    LORAZEPAM 2 MG TAB (30)       90    2014030401DCCASM

 39 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            3/12/2014 Sch III    ACET/CODEINE 30 MG TABLET     120   2014031201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            3/12/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       300   2014031201DCCASM

 40 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            3/20/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       300 2014032001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            3/20/2014 Sch IV     LORAZEPAM .5 MG TAB (30)      150 2014032001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            3/20/2014 Sch IV     LORAZEPAM 1 MG TAB (30)       150 2014032001DCCASM


 41 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            3/26/2014 Sch III    ACET/CODEINE 30 MG TABLET     150   2014032601DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            3/26/2014 Sch IV     DIAZAPAM 10 MG TAB (30)       300   2014032601DCCASM

 42 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            4/1/2014   Sch IV    DIAZAPAM 10 MG TAB (30)       450 2014040101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/1/2014   Sch IV    LORAZEPAM .5 MG TAB (30)      150 2014040101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/1/2014   Sch IV    LORAZEPAM 1 MG TAB (30)       150 2014040101DCCASM




Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     3      III to Schedule II per DEA Final Rule                                    3
                                                                                 "EXHIBIT A"




 43 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            4/7/2014   Sch III    ACET/CODEINE 30 MG TABLET     1502014040701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/7/2014   Sch IV     DIAZAPAM 10 MG TAB (30)       4502014040701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/7/2014   Sch IV     PHENOBARB 64.8 MG TAB-30      60 2014040701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/7/2014   Sch IV     PHENOBARBITAL 32.4 MG TAB     60 2014040701DCCASM


 44 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            4/14/2014 Sch IV      DIAZAPAM 10 MG TAB (30)       450   2014041401DCCASM

 45 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            4/22/2014 Sch III     ACET/CODEINE 30 MG TABLET     150 2014042201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/22/2014 Sch IV      DIAZEPAM 10 MG TAB (30)       300 2014042201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/22/2014 Sch IV      LORAZEPAM .5 MG TAB (30)      300 2014042201DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            4/22/2014 Sch IV      LORAZEPAM 1 MG TAB (30)       300 2014042201DCCASM


 46 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            4/29/2014 Sch IV      DIAZAPAM 10 MG TAB (30)       300   2014042901DCCASM

 47 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            5/1/2014   Sch III    ACET/CODEINE 30 MG TABLET     300 2014050101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/1/2014   Sch IV     CDP 25 MG CAPSULE             60  2014050101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/1/2014   Sch IV     DIAZAPAM 10 MG TAB (30)       300 2014050101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/1/2014   Sch IV     LORAZEPAM .5 MG TAB (30)      180 2014050101DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/1/2014   Sch IV     LORAZEPAM 1 MG TAB (30)       180 2014050101DCCASM


 48 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            5/9/2014   Sch IV     DIAZAPAM 10 MG TAB (30)       600   2014050901DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/9/2014   Sch IV     LORAZEPAM 1 MG TAB (30)       300   2014050901DCCASM

 49 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            5/20/2014 Sch IV      DIAZAPAM 10 MG TAB (30)       6002014052001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/20/2014 Sch IV      LORAZEPAM 2 MG TAB (30)       60 2014052001DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            5/20/2014 Sch IV      LORAZEPAM 2 MG/ML CARPUJEC    10 2014052001DCCASM


 50 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            6/3/2014   Sch III    ACET/CODEINE 30 MG TABLET     150 2014060301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/3/2014   Sch III*   HYDRO/APAP 10/325 MG TAB-30   300 2014060301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/3/2014   Sch IV     DIAZAPAM 10 MG TAB (30)       600 2014060301DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/3/2014   Sch IV     PHENOBARBITAL 32.4 MG TAB      60 2014060301DCCASM


 51 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            6/10/2014 Sch IV      DIAZEPAM 10 MG TAB (30)       900   2014061001DCCASM

 52 SONOMA COUNTY ADULT DETN CTR (CASM)          FITHIAN, WILLIAM TAYLOR (MD)            6/17/2014 Sch III     ACET/CODEINE 30 MG TABLET     150 2014061701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/17/2014 Sch IV      CLONAZEPAM .5 MG TAB (30)     60  2014061701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/17/2014 Sch IV      CLONAZEPAM 1 MG TABLET 30      60 2014061701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/17/2014 Sch IV      DIAZAPAM 10 MG TAB (30)       300 2014061701DCCASM
     SONOMA COUNTY ADULT DETN CTR (CASM)         FITHIAN, WILLIAM TAYLOR (MD)            6/17/2014 Sch IV      LORAZEPAM 2 MG TAB (30)        90 2014061701DCCASM


 53 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            4/14/2014 Sch IV      CDP 25 MG CAPSULE             30 2014041401DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            4/14/2014 Sch IV      LORAZEPAM 1 MG TAB (30)       90 2014041401DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            4/14/2014 Sch IV      LORAZEPAM 2 MG TAB (30)       30 2014041401DCFLMG


 54 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            4/15/2014 Sch IV      CLONAZEPAM 1 MG TABLET 30     30    2014041501DCFLMP

 55 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            4/17/2014 Sch IV      CLONAZEPAM 1 MG TABLET 30     30    2014041701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            4/17/2014 Sch IV      LORAZEPAM 1 MG TAB (30)       30    2014041701DCFLMP

 56 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            4/22/2014 Sch IV      CDP 25 MG CAPSULE             120   2014042201DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            4/22/2014 Sch IV      CDP 25 MG CAPSULE             120   2014042201DCFLMG

 57 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            4/22/2014 Sch III     ACET/CODEINE 30 MG TABLET     30 2014042201DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            4/22/2014 Sch IV      CLONAZEPAM 1 MG TABLET 30     30 2014042201DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            4/22/2014 Sch IV      LORAZEPAM .5 MG TAB (30)      30 2014042201DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            4/22/2014 Sch IV      LORAZEPAM 1 MG TAB (30)       60 2014042201DCFLMP


 58 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            4/26/2014 Sch IV      LORAZEPAM .5 MG TAB (30)      60    2014042601DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            4/26/2014 Sch IV      LORAZEPAM 1 MG TAB (30)       60    2014042601DCFLMG

 59 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            4/28/2014 Sch III     ACET/CODEINE 30 MG TABLET     30    2014042801DCFLMG



Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     4      III to Schedule II per DEA Final Rule                                     4
                                                                                 "EXHIBIT A"




 60 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            4/29/2014 Sch IV     CDP 25 MG CAPSULE                90    2014042901DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            4/29/2014 Sch IV     LORAZEPAM 1 MG TAB (30)          90    2014042901DCFLMG

 61 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            4/29/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30        30    2014042901DCFLMP

 62 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            4/30/2014 Sch IV     LORAZEPAM 1 MG TAB (30)          60    2014043001DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            4/30/2014 Sch IV     LORAZEPAM 2 MG/ML INJ            25    2014043001DCFLMG

 63 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            4/30/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30        30    2014043001DCFLMP

 64 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/1/2014   Sch IV    LORAZEPAM 1 MG TAB (30)          60    2014050101DCFLMG

 65 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/1/2014   Sch IV    CLONAZEPAM .5 MG TABLET 30       30    2014050101DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/1/2014   Sch IV    LORAZEPAM .5 MG TAB (30)         30    2014050101DCFLMP

 66 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/3/2014   Sch IV    CDP 25 MG CAPSULE                150   2014050301DCFLMG

 67 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch III   ACET/CODEINE 30 MG TABLET        90  2014050501DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    CDP 25 MG CAPSULE                240 2014050501DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    LORAZEPAM 2 MG TAB (30)          210 2014050501DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    LORAZEPAM 2 MG/ML INJ CARPUJEC    10 2014050501DCFLMG


 68 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    CLONAZEPAM 1 MG TABLET 30        90 2014050501DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    LORAZEPAM .5 MG TAB (30)         60 2014050501DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    LORAZEPAM 1 MG TAB (30)          30 2014050501DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/5/2014   Sch IV    LORAZEPAM 2 MG TAB (30)          30 2014050501DCFLMP


 69 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/6/2014   Sch IV    CDP 25 MG CAPSULE                60    2014050601DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/6/2014   Sch IV    LORAZEPAM 1 MG TAB (30)          30    2014050601DCFLMG

 70 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/6/2014   Sch IV    CLONAZEPAM 1 MG TABLET 30        30 2014050601DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/6/2014   Sch IV    LORAZEPAM .5 MG TAB (30)         30 2014050601DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/6/2014   Sch IV    LORAZEPAM 1 MG TAB (30)          30 2014050601DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/6/2014   Sch IV    LORAZEPAM 2 MG/ML INJ            25 2014050601DCFLMP


 71 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     CDP 25 MG CAPSULE                150   2014051301DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     LORAZEPAM 2 MG TAB (30)          90    2014051301DCFLMG

 72 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     CDP 25 MG CAPSULE                30    2014051301DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30        30    2014051301DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     CLONAZEPAM 2 MG TAB (30)         30    2014051301DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     LORAZEPAM .5 MG TAB (30)         60    2014051301DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     LORAZEPAM .5 MG TAB (30)         30    2014051301DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/13/2014 Sch IV     LORAZEPAM 1 MG TAB (30)          120   2014051301DCFLMP

 73 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/14/2014 Sch IV     CDP 25 MG CAPSULE                60    2014051401DCFLMG

 74 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/15/2014 Sch IV     CDP 25 MG CAPSULE                120   2014051501DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/15/2014 Sch IV     LORAZEPAM 1 MG TAB (30)          120   2014051501DCFLMG

 75 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/15/2014 Sch IV     CDP 25 MG CAPSULE                30    2014051501DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/15/2014 Sch IV     LORAZEPAM 1 MG TAB (30)          30    2014051501DCFLMP

 76 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/19/2014 Sch III    ACET/CODEINE 30 MG TABLET        30    2014051901DCFLMG

 77 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/19/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30        30 2014051901DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/19/2014 Sch IV     CLONAZEPAM 2 MG TAB (30)         30 2014051901DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/19/2014 Sch IV     LORAZEPAM .5 MG TAB (30)         30 2014051901DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/19/2014 Sch IV     LORAZEPAM 1 MG TAB (30)          30 2014051901DCFLMP


 78 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/20/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30        30    2014052001DCFLMP



Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     5      III to Schedule II per DEA Final Rule                                       5
                                                                                 "EXHIBIT A"




 79 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/20/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30    60    2014052002DCFLMP

 80 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/21/2014 Sch IV     CDP 25 MG CAPSULE            1202014052101DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/21/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30    30 2014052101DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/21/2014 Sch IV     CLONAZEPAM 2 MG TABLET 30    30 2014052101DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/21/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      90 2014052101DCFLMG


 81 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/22/2014 Sch IV     CDP 25 MG CAPSULE            1202014052201DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/22/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      60 2014052201DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/22/2014 Sch IV     LORAZEPAM 2 MG TAB (30)      90 2014052201DCFLMG


 82 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CDP 25 MG CAPSULE            90    2014052701DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      90    2014052701DCFLMG

 83 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CDP 25 MG CAPSULE            30    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CDP 25 MG CAPSULE            30    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CLONAZEPAM .5 MG TABLET 30   60    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30    150   2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30    30    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     CLONAZEPAM 2 MG TAB (30)     60    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     LORAZEPAM .5 MG TAB (30)     60    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      120   2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      30    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     LORAZEPAM 2 MG TAB (30)      60    2014052701DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            5/27/2014 Sch IV     LORAZEPAM 2 MG TAB (30)      30    2014052701DCFLMP

 84 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            5/28/2014 Sch III    ACET/CODEINE 30 MG TABLET    60    2014052801DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            5/28/2014 Sch IV     LORAZEPAM 2 MG TAB (30)      60    2014052801DCFLMG

 85 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            6/2/2014   Sch IV    LORAZEPAM .5 MG TAB (30)     30    2014060201DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            6/2/2014   Sch IV    LORAZEPAM 1 MG TAB (30)      30    2014060201DCFLMP

 86 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/3/2014   Sch IV    CDP 25 MG CAPSULE            120 2014060301DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            6/3/2014   Sch IV    LORAZEPAM .5 MG TAB (30)     60  2014060301DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            6/3/2014   Sch IV    LORAZEPAM 1 MG TAB (30)      120 2014060301DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            6/3/2014   Sch IV    LORAZEPAM 2 MG TAB (30)      150 2014060301DCFLMG


 87 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/4/2014   Sch IV    LORAZEPAM 1 MG TAB (30)      60    2014060401DCFLMG

 88 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            6/5/2014   Sch IV    CLONAZEPAM 1 MG TABLET 30    30    2014060501DCFLMP

 89 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/9/2014   Sch IV    CDP 25 MG CAPSULE            120   2014060901DCFLMG

 90 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/10/2014 Sch IV     CDP 25 MG CAPSULE            120   2014061001DCFLMG

 91 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/11/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      60    2014061101DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            6/11/2014 Sch V      LYRICA 50 MG CAPSULE         30    2014061101DCFLMG

 92 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            6/11/2014 Sch IV     LORAZEPAM .5 MG TAB (30)     30    2014061101DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            6/11/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      30    2014061101DCFLMP

 93 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            6/12/2014 Sch IV     CLONAZEPAM 1 MG TABLET 30    30    2014061201DCFLMP
     MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)        JACKSON MEMORIAL MEDICAL CTR            6/12/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      60    2014061201DCFLMP

 94 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/16/2014 Sch IV     LORAZEPAM 1 MG TAB (30)      90    2014061601DCFLMG
     MIAMI WADE-TURNER GULIFORD KCC (FLMG)       JACKSON MEMORIAL MEDICAL CTR            6/16/2014 Sch IV     LORAZEPAM 2 MG TAB (30)      90    2014061601DCFLMG

 95 MIAMI WADE-TURNER GULIFORD KCC (FLMG)        JACKSON MEMORIAL MEDICAL CTR            6/19/2014 Sch IV     LORAZEPAM 2 MG TAB (30)      30    2014061901DCFLMG

 96 MIAMI WADE-PRE-TRIAL DETN CTR (FLMP)         JACKSON MEMORIAL MEDICAL CTR            6/19/2014 Sch IV     CLONAZEPAM 2 MG TABLET 30    30    2014061901DCFLMP




Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     6      III to Schedule II per DEA Final Rule                                   6
                                                                                       "EXHIBIT A"


 97 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              1/28/2014 Sch IV    LORAZEPAM 1 MG TAB (30)      60    2014012801DCNMSF

 98 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              1/29/2014 Sch IV    CDP 25 MG CAPSULE            150   2014012901DCNMSF

 99 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              2/4/2014   Sch IV   CLONAZEPAM .5 MG TABLET 30   150   2014020401DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              2/4/2014   Sch IV   CLONAZEPAM 1 MG TABLET 30    150   2014020401DCNMSF

100 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              2/11/2014 Sch III   BUPRENORPHINE 8 MG SL TAB    90 2014021101DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              2/11/2014 Sch IV    CDP 25 MG CAPSULE            3002014021101DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              2/11/2014 Sch IV    CLONAZEPAM .5 MG TABLET 30   90 2014021101DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              2/11/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30    90 2014021101DCNMSF


101 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              2/24/2014 Sch IV    CDP 25 MG CAPSULE            300 2014022401DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              2/24/2014 Sch IV    CLONAZEPAM .5 MG TABLET 30   300 2014022401DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              2/24/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30    150 2014022401DCNMSF


102 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              2/27/2014 Sch IV    OXAZEPAM 10 MG CAPSULE       30    2014022701DCNMSF

103 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              4/3/2014   Sch IV   CDP 25 MG CAPSULE            150   2014040301DCNMSF

104 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              4/16/2014 Sch IV    CLONAZEPAM .5 MG TABLET 30   90    2014041601DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              4/16/2014 Sch IV    CLONAZEPAM 2 MG TABLET 30    60    2014041601DCNMSF

105 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              4/25/2014 Sch IV    CDP 25 MG CAPSULE            3002014042501DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              4/25/2014 Sch IV    CLONAZEPAM .5 MG TABLET 30   60 2014042501DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              4/25/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30    30 2014042501DCNMSF


106 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              5/2/2014   Sch IV   CLONAZEPAM .5 MG TABLET 30   150   2014050201DCNMSF

107 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              5/13/2014 Sch IV    CDP 25 MG CAPSULE            90  2014051301DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/13/2014 Sch IV    CLONAZEPAM .5 MG TABLET 30   180 2014051301DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/13/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30    120 2014051301DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/13/2014 Sch IV    CLONAZEPAM 2 MG TABLET 30     90 2014051301DCNMSF


108 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              5/29/2014 Sch III   BUPRENORPHINE 2 MG SL TAB    60  2014052901DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/29/2014 Sch IV    ALPRAZOLAM .5 MG TAB (30)    30  2014052901DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/29/2014 Sch IV    CDP 25 MG CAPSULE            150 2014052901DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/29/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30     90 2014052901DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              5/29/2014 Sch IV    CLONAZEPAM 2 MG TABLET 30     60 2014052901DCNMSF


109 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              6/6/2014   Sch IV   CDP 25 MG CAPSULE            90 2014060601DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              6/6/2014   Sch IV   CLONAZEPAM .5 MG TABLET 30   60 2014060601DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              6/6/2014   Sch IV   CLONAZEPAM 1 MG TABLET 30    90 2014060601DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              6/6/2014   Sch IV   CLONAZEPAM 2 MG TABLET 30    60 2014060601DCNMSF


110 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              6/10/2014 Sch IV    CLONAZEPAM .5 MG TABLET 30   150   2014061001DCNMSF
     SANTA FE CO ADULT DET FACILITY (NMSF)       SANTA FE COUNTY                              6/10/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30    150   2014061001DCNMSF

111 SANTA FE CO ADULT DET FACILITY (NMSF)        SANTA FE COUNTY                              6/17/2014 Sch V     LYRICA 50 MG CAPSULE         60    2014061701DCNMSF

112 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          7/17/2013 Sch IV    CLONAZEPAM 1 MG TABLET 30    30    2013071701DCOJ

113 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    CLONAZEPAM .5 MG TAB (30)    30    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    CLONAZEPAM 2 MG TABLET 30    30    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    DIAZEPAM 10 MG TAB (30)      60    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    LORAZEPAM 2 MG TAB (30)      30    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    PHENOBARB 64.8 MG TAB-30     30    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    PHENOBARB 64.8 MG TAB-30     60    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    PHENOBARB 97.2 MG TAB-30     60    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB    60    2013073001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          7/30/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB    60    2013073001DCOJ




Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     7      III to Schedule II per DEA Final Rule                                       7
                                                                                       "EXHIBIT A"


114 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          8/8/2013   Sch IV   CLONAZEPAM .5 MG TAB (30)   60   2013080801DCOJ

115 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          8/13/2013 Sch IV    CLONAZEPAM .5 MG TAB (30)   30 2013081301DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          8/13/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    60 2013081301DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          8/13/2013 Sch IV    PHENOBARB 97.2 MG TAB-30    30 2013081301DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          8/13/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   30 2013081301DCOJ


116 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          8/29/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    90 2013082901DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          8/29/2013 Sch IV    PHENOBARB 97.2 MG TAB-30    90 2013082901DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          8/29/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   90 2013082901DCOJ


117 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          9/16/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    30   2013090101DCOJ

118 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          9/18/2013 Sch IV    CLONAZEPAM 2 MG TABLET 30   30 2013091801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          9/18/2013 Sch IV    LORAZEPAM 1 MG TAB (30)     60 2013091801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          9/18/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    30 2013091801DCOJ


119 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          9/20/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    90   2013092001DCOJ

120 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          9/27/2013 Sch IV    PHENOBARB 97.2 MG TAB-30    60   2013092701DCOJ

121 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          10/1/2013 Sch IV    PHENOBARB 97.2 MG TAB-30    60   2013100101DCOJ

122 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          10/7/2013 Sch IV    CLONAZEPAM .5 MG TAB (30)   60   2013100701DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          10/7/2013 Sch IV    CLONAZEPAM 2 MG TABLET 30   30   2013100701DCOJ

123 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE         10/15/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   90   2013101501DCOJ

124 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          11/2/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    90 2013110201DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          11/2/2013 Sch IV    PHENOBARB 97.2 MG TAB-30    30 2013110201DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          11/2/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   30 2013110201DCOJ


125 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE         11/14/2013 Sch IV    CLONAZEPAM .5 MG TAB (30)   90   2013111401DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         11/14/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   60   2013111401DCOJ

126 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE         11/16/2013 Sch IV    CLONAZEPAM .5 MG TAB (30)   90 2013111601DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         11/16/2013 Sch IV    CLONAZEPAM 1 MG TABLET 30   90 2013111601DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         11/16/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    90 2013111601DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         11/16/2013 Sch IV    PHENOBARB 97.2 MG TAB-30    60 2013111601DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         11/16/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   90 2013111601DCOJ


127 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE         12/10/2013 Sch IV    DIAZAPAM 10 MG TAB (30)     90 2013121001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         12/10/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    60 2013121001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         12/10/2013 Sch IV    PHENOBARB 64.8 MG TAB-30    90 2013121001DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE         12/10/2013 Sch IV    PHENOBARBITAL 32.4 MG TAB   60 2013121001DCOJ


128 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          1/8/2014   Sch IV   CLONAZEPAM .5 MG TAB (30)   60 2014010801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          1/8/2014   Sch IV   PHENOBARB 97.2 MG TAB-30    90 2014010801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          1/8/2014   Sch IV   PHENOBARBITAL 32.4 MG TAB   90 2014010801DCOJ


129 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          1/25/2014 Sch IV    PHENOBARBITAL 32.4 MG TAB   90   2014012501DCOJ

130 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          2/27/2014 Sch IV    PHENOBARBITAL 32.4 MG TAB   90   2014022701DCOJ

131 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          2/28/2014 Sch IV    CLONAZEPAM 1 MG TABLET 30   30 2014022801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          2/28/2014 Sch IV    DIAZAPAM 10 MG TAB (30)     30 2014022801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          2/28/2014 Sch IV    PHENOBARB 64.8 MG TAB-30    30 2014022801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          2/28/2014 Sch IV    PHENOBARB 97.2 MG TAB-30    30 2014022801DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          2/28/2014 Sch IV    PHENOBARBITAL 32.4 MG TAB   30 2014022801DCOJ


132 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          4/1/2014   Sch IV   DIAZAPAM 5 MG TAB (30)      30   2014040101DCOJ




Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     8      III to Schedule II per DEA Final Rule                                   8
                                                                                       "EXHIBIT A"


133 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          4/2/2014   Sch IV   CLONAZEPAM 1 MG TABLET 30   30 2014040201DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          4/2/2014   Sch IV   PHENOBARB 64.8 MG TAB-30    30 2014040201DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          4/2/2014   Sch IV   PHENOBARB 97.2 MG TAB-30    30 2014040201DCOJ
     OPSO OPP (OJ)                               ST. TAMMANY PARISH SHERIFF'S OFFICE          4/2/2014   Sch IV   PHENOBARBITAL 32.4 MG TAB   30 2014040201DCOJ


134 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          4/10/2014 Sch IV    DIAZAPAM 5 MG TAB (30)      30   2014041001DCOJ

135 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          4/22/2014 Sch IV    PHENOBARBITAL 32.4 MG TAB   90   2014042201DCOJ

136 OPSO OPP (OJ)                                ST. TAMMANY PARISH SHERIFF'S OFFICE          5/28/2014 Sch IV    PHENOBARBITAL 32.4 MG TAB   90   2014052801DCOJ


137 MUSCOGEE COUNTY PRISON (GAMP)                WOOD, RICHARD E JR (MD)                      4/24/2014 Sch III   ACET/CODEINE 30 MG TABLET   60   2014042401DCGAMP




Sch III* = Effective October 6, 2014, Hydrocodone combination product changed from Schedule
                                                                                     9      III to Schedule II per DEA Final Rule                                     9
